COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  Aracely Gomez,                                   §               No. 08-17-00236-CV

                          Appellant,               §                  Appeal from the

  v.                                               §            County Court at Law No. 6

  Wingfoot Enterprises, Inc. d/b/a                 §             of El Paso County, Texas
  Allegiance Staffing and David Avalos,
                                                   §              (TC# 2013-DCV3850)
                          Appellees.
                                                   §

                                              §
                                            ORDER

        Pending before the Court is Appellant’s unopposed second motion for extension of time

to file modified order. The motion is GRANTED. Therefore, the modified order shall be filed

with the trial court no later than February 11, 2019, and a supplemental clerk’s record containing

the modified order shall be filed in this Court no later than ten days after the modified order is

filed with the trial court clerk.

        IT IS SO ORDERED this 13th day of November, 2018.

                                                       PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.